DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 5/23/2022 now requires a biopolymer comprising polyhydroxyalkanoate, lignin, or a mixture thereof.  The previous rejection based upon Huang, Sekiguchi, and Warner fail to teach this new limitation.  Accordingly, the previous rejection is withdrawn.  New claims 25 and 26 have been added.  Claims 1–10 and 12–26 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–10 and 12–26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2010/0181372 A1) in view of Mohanty (US 2018/0127554 A1), Sekiguchi (US 2012/0118886 A1) and Warner (US 2010/0155396 A1).
Huang teaches a food container comprising paper and having an inner surface defining a receiving space and an inner protecting layer of polybutylene succinate polymer.  Huang abstract, Fig. 2, ¶¶ 17, 25.  The inner protecting layer extends from the receiving space to cover a substantial portion of the exterior surface of the container.  See Fig.
Huang fails to teach the use of a biopolymer comprising polyhydroxyalkanoate, lignin, or a mixture thereof.
Mohanty teaches a biodegradable composite comprising a biodegradable polymer.  Mohanty abstract.  The biodegradable polymer may comprise polybutylene succinate and polyhydroxyalkanoate.  Id. ¶¶ 35, 62, 101–102.
It would have been obvious to one of ordinary skill in the art to have combined polyhydroxyalkanoate with polybutylene succinate as the biodegradable polymer in Huang based upon the targeted application with specific requirements.  Id. ¶¶ 49, 50, 102.
Huang also fails to teach an interior nanomaterial layer underlying the central carrier layer and constructed of a nanomaterial including nanoparticle structures, wherein the outer structural layer comprises a plurality of parts adhered by the central carrier layer and/or the interior nanomaterial layer.
Sekiguchi teaches a container with excellent water-repellent properties provided by a layer of hydrophobic oxide nanoparticles, such that the contents of the container do not adhere to its surface.  Sekiguchi abstract, ¶¶ 2–4.  The container may include paper containers or food and drink packaging.  Id. ¶¶ 56, 58, 86–88.  The hydrophobic oxide nanoparticles may comprise silicon dioxide.  Id. ¶ 105.  The hydrophobic nanoparticles may cover the entire surface of the container.  Id. ¶ 108.
It would have been obvious to one of ordinary skill in the art to have added the hydrophobic nanoparticles of Sekiguchi to the entire surface of the Huang container motivated by the desire to prevent adherence of the contents to the surface of the Huang container.    
Warner teaches a necked liquid container comprising a plurality of portions that are sealed together to form the container, wherein the container is made from biodegradable material the portions are adhered together using an interior barrier polymer.  Warner abstract, ¶¶ 4–6, 43, 54, Figs. 1–69.  The container may further comprise a screw-top cap to cover and seal the container.  Id. ¶ 8.
It would have been obvious to the ordinarily skilled artisan to have looked to Warner for guidance as to how a liquid (food) container, such as that of Huang, could be made by using the polybutylene succinate layer to bond a plurality of portions, as well as, how its contents could be prevented from spilling through the use of a necked container with a flanged covering cap.
With regard to claims 4, 6, and 10 the examiner takes the position that the central carrier layer constructed of a biopolymer is devoid of solvent in order to take the required shape of a “layer.”  Accordingly, the examiner considers the disputed claims as being directed to product-by-process limitations that are met by the polybutylene succinate (biodegradable) resin layer of Huang.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.
Claim 7 is rejected as it is reasonable to presume that the hydrophobic nanoparticles of Sekiguchi increase gas barrier properties because the nanoparticles are made from the same composition as those claimed (e.g., silicon dioxide).  New claims 22 and 23 are rejected as it is reasonable to presume that the outer structural layer, central carrier layer, and interior nanomaterial layer are all biodegradable; and interior nanomaterial layer degrades at a slower rate than the central carrier layer because the aforementioned layers of the prior art are made from the same materials as that of the instant invention.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.
Claims 25 and 26 are rejected as the nanoparticles of Sekiguchi are added to all surfaces of the Huang container and as such the nanomaterial layer may either underlie the central carrier layer, or the central carrier underlies the nanomaterial layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–10 and 12–26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786